EXHIBIT 10.1

FOURTH AMENDMENT TO LEASE

This Fourth Amendment to Lease (“Amendment”) is made and entered into effective
as of April 11, 2016 (the “Effective Date”), by and between METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation (“Landlord”), and HERON THERAPEUTICS,
INC., a Delaware corporation, f/k/a AP Pharma, Inc., a Delaware corporation,
f/k/a Advanced Polymer Systems, a Delaware corporation (“Tenant”), with
reference to the following facts (“Recitals”):

A. Landlord and Tenant are the current parties to that certain Lease dated as of
November 7, 1997 (the “Original Lease’, as amended, collectively, the “Existing
Lease”), as amended by: (i) that certain Amendment to Lease Agreement (the
“First Amendment”) dated as of March 29, 2004, (ii) that certain Second
Amendment to Lease dated as of April 1, 2011, and (iii) that certain Third
Amendment to Lease (the “Third Amendment”) dated as of July 28, 2011. Pursuant
to the Existing Lease, Tenant leases from Landlord, and Landlord leases to
Tenant, certain Premises described therein, containing approximately 26,067
rentable square feet and commonly known as 123 Saginaw Drive, Redwood City,
California 94063, all as more particularly described in the Existing Lease.

B. Tenant and Landlord now desire to provide for the extension of the Third
Extended Term (as defined in the Third Amendment) and other amendments of the
Existing Lease, but only in strict accordance with and as more particularly set
forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Scope of Amendment; Defined Terms.  Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term “Lease” as used herein and,
from and after the Effective Date, in the Existing Lease shall refer to the
Existing Lease as modified by this Amendment. Unless otherwise indicated,
capitalized terms used in this Amendment shall be defined as set forth in the
Lease. Landlord and Tenant agree that this Amendment shall be effective from and
after the Effective Date with the same force and effect as if executed on that
date.

Section 2. Extension of Third Extended Term.  Landlord and Tenant acknowledge
and agree that notwithstanding any provision of the Existing Lease to the
contrary, the current Third Extended Term expires on November 30, 2016, and that
the Third Extended Term is hereby extended for a period of thirty (30) months
(the “Fourth Extended Term”) commencing on December 1, 2016 (the “Fourth
Extension Commencement Date”) and expiring May 31, 2019 (hereafter, the
“Expiration Date” in lieu of the date provided in the Existing Lease), unless
sooner terminated pursuant to the terms of the Lease. This extension is with
respect to the entire Premises and this extension is further upon and subject to
the same conditions, terms, covenants and agreements contained in the Existing
Lease, except as otherwise provided in this Amendment. Landlord and Tenant
acknowledge and agree that this Amendment provides all rights and obligations of
the parties with respect to extension of the current Third Extended Term,
whether or not in accordance with any other provisions, if any, of the Existing
Lease or otherwise regarding renewal or extension, including, without limiting
the generality of the foregoing, the Option to Extend set forth in Section 3 of
the Rider to the Original Lease and Section 7 of the Third Amendment, and any
such provisions, options or rights for renewal or extension are hereby deleted
as of the Effective Date.

Section 3. Basic Annual Rent.  Notwithstanding any provision of the Existing
Lease to the contrary, commencing on the Fourth Extension Commencement Date and
continuing through the Expiration Date of the Fourth Extended Term, Basic Annual
Rent and Monthly Rental Installments thereof shall continue to be due and
payable by Tenant with respect to the Fourth Extended Term in the same manner
required under the Existing Lease therefor in the following amounts:

         
Period From/To
  Monthly Rental Installments   Basic Annual Rent
 
       
December 1, 2016 – November 30, 2017
December 1, 2017 – November 30, 2018
December 1, 2018 – May 31, 2019
  $82,111.05
$84,574.38
$87,111.62   $985,332.60
$1,014,892.56
$1,045,339.44

Section 4. Tenant’s Share. During the Fourth Extended Term, Tenant shall pay all
Additional Rent payable under the Lease, including Tenant’s Share of Operating
Expenses. Notwithstanding any provisions of the Existing Lease to the contrary,
Tenant’s Share of Operating Expenses shall continue to be as set forth in the
Original Lease and the First Amendment.

Section 5. Condition of Premises.  Notwithstanding any provision of the Existing
Lease to the contrary, Tenant acknowledges and agrees that: (1) Tenant has been
in occupancy of the Premises since 1997; (2) Tenant has investigated the
condition of the Premises to the extent Tenant desires to do so; (3) Tenant is
leasing the Premises in its “As Is” condition; (4) no representation regarding
the condition of the Premises has been made by or on behalf of Landlord; and
(5) in connection with this Amendment, Landlord has no obligation to remodel or
to make any repairs, alterations or improvements in connection with this
Amendment, or to provide Tenant any allowance therefor.

Section 6. Limitation of Landlord’s Liability. Notwithstanding any provision of
the Existing Lease to the contrary (including, without limitation, Section 19(b)
of the Original Lease), Tenant agrees, on its behalf and on behalf of its
successors and assigns, that any liability or obligation of Landlord in
connection with the Lease shall only be enforced against Landlord’s equity
interests in the Project up to a maximum of Three Million Dollars
($3,000,000.00) and in no event against any other assets of the Landlord, or
Landlord’s officers or directors or partners, and that any liability of Landlord
with respect to this Lease shall be so limited and Tenant shall not be entitled
to any judgment in excess of such amount.

Section 7. Time of Essence.  Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.

Section 8. Brokers.   Notwithstanding any other provision of the Existing Lease
to the contrary, Tenant represents that in connection with this Amendment it is
represented by Cushman and Wakefield (“Tenant’s Broker”) and, except for
Tenant’s Broker and Newmark Cornish & Carey (“Landlord’s Broker”), Tenant has
not dealt with any real estate broker, sales person, or finder in connection
with this Amendment, and no such person initiated or participated in the
negotiation of this Amendment. Tenant hereby indemnifies and agrees to protect,
defend and hold Landlord and Landlord’s Broker harmless from and against all
claims, losses, damages, liability, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) by virtue of any broker,
agent or other person claiming a commission or other form of compensation by
virtue of alleged representation of, or dealings or discussions with, Tenant
with respect to the subject matter of this Amendment, except for Landlord’s
Broker and except for a commission payable to Tenant’s Broker to the extent
provided for in a separate written agreement between Tenant’s Broker and
Landlord’s Broker. Tenant is not obligated to pay or fund any amount owed by
Landlord to Landlord’s Broker or Tenant’s Broker, and Landlord hereby agrees to
pay a commission to Landlord’s Broker and Tenant’s Broker in connection with the
subject matter of this Amendment pursuant to Landlord’s separate written
agreement with Landlord’s Broker (such commission shall include an amount to be
shared by Landlord’s Broker with Tenant’s Broker to the extent that Tenant’s
Broker and Landlord’s Broker have entered into a separate agreement between
themselves to share the commission paid to Landlord’s Broker by Landlord. The
provisions of this Section shall survive the expiration or earlier termination
of the Existing Lease, as amended by this Amendment.

Section 9. Attorneys’ Fees.  Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event any party
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover attorneys’ fees, expenses and costs of investigation as
actually incurred, including court costs, expert witness fees, costs and
expenses of investigation, and all attorneys’ fees, costs and expenses in any
such suit or proceeding (including in any action or participation in or in
connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).

Section 10. Effect of Headings; Recitals: Exhibits. The titles or headings of
the various parts or sections hereof are intended solely for convenience and are
not intended and shall not be deemed to or in any way be used to modify, explain
or place any construction upon any of the provisions of this Amendment. Any and
all Recitals set forth at the beginning of this Amendment are true and correct
and constitute a part of this Amendment as if they had been set forth as
covenants herein. Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.

Section 11. Entire Agreement; Amendment.  This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.

Section 12. OFAC.  Landlord advises Tenant hereby that the purpose of this
Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

If, in connection with the Lease, there is one or more Guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or
(ii) neither Guarantor nor any person or entity that directly or indirectly
(a) controls such Guarantor or (b) has an ownership interest in such Guarantor
of twenty-five percent (25%) or more, appears on the OFAC List.

Tenant covenants during the term of the Lease to provide to Landlord information
reasonably requested by Landlord, including, without limitation, organizational
structural charts and organizational documents, which Landlord may deem to be
necessary (“Tenant OFAC Information”) in order for Landlord to confirm Tenant’s
continuing compliance with the provisions of this Section. Tenant represents and
warrants that the Tenant OFAC Information it has provided or to be provided to
Landlord or Landlord’s Broker in connection with the execution of this Amendment
is true and complete.

Section 13. Ratification.  Tenant represents to Landlord as of the Effective
Date that: (a) the Existing Lease is in full force and effect and has not been
modified except as provided by this Amendment; (b) that to Tenant’s actual
knowledge, there are no defaults or unfulfilled obligations on the part of
Landlord under the Lease; and (c) Tenant is currently in possession of the
entire Premises and neither the Premises, nor any part thereof, is occupied by
any subtenant or other party other than Tenant.

Section 14. Authority.  Each party represents and warrants to the other that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

Section 15. Disclosure Regarding Certified Access Specialist. Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises has not undergone inspection by a
“Certified Access Specialist (CASp)” to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.

Section 16. Energy Utility Usage. If Tenant is billed directly by a public
utility with respect to Tenant’s energy usage at the Premises, then, promptly
following Landlord’s delivery of written request therefor, Tenant shall provide
monthly energy utility usage information for the Premises to Landlord for the
period of time requested by Landlord (in electronic or paper format) or, at
Landlord’s option, provide any written authorization or other documentation
reasonably required for Landlord to request information regarding Tenant’s
energy usage with respect to the Premises directly from the applicable utility
company.

Section 17. Counterparts.  This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts, when taken together,
shall constitute but one original of the Amendment, and the signature of any
party to any counterpart shall be deemed a signature to, and may be appended to,
any other counterpart. Each duplicate and counterpart shall be equally
admissible in evidence, and each original shall fully bind each party who has
executed it.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

      TENANT:     HERON THERAPEUTICS, INC.,    
a Delaware corporation
   
By: /s/ Brian Drazba
   
Print Name: Brian Drazba
   
Title: Vice President, Finance & Chief Financial Officer
LANDLORD:  
METROPOLITAN LIFE INSURANCE COMPANY,
   
 
   
a New York corporation
   
By: /s/ Leland Low
   
Print Name: Leland Low
   
Title: Director

